DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.  Claims 21-40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 of currently pending Application No. 16/787,095 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,621,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 16/787,095 are broader than and obvious .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-29, 31-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Konrad (U.S. Pub 2014/0375454) in view of Agrawala (U.S. Pub 2005/0055568).
Regarding claim 21, Konrad discloses a system for presence detection (see at least the abstract & Figures 1-6), the system comprising:
a computing device (see at least Figures 1-6, item Z & [0069] & [0073] note the central unit (Z) can be a radio station (11-17)) operable to:
(strongly suggested) receive initial signal strength data from one or more wireless devices in a network, wherein each of the one or more wireless devices is in a location (see at least Figures 1-6, items 1 and 11-17 & [0066] note each of the radio stations (1, 11-17) transfer signal strength data to the central unit (Z) & [0070] note tracking signal strength data over time);
(strongly suggested) establish a baseline signal strength profile based on the initial signal strength data (see at least [0070] note tracking signal strength data over time requires a first or initial signal strength data reading, which can be the baseline, and subsequent or additional signal strength data readings);
receive additional signal strength data from the one or more wireless devices in the network, wherein each of the one or more wireless devices is in the same location as when the initial signal strength data is received (see at least Figures 1-3, items 1 and 11-17, note the radio stations are stationary or fixed to the ceiling & [0004] & [0012-0013] & [0066] note each of the radio stations (1, 11-17) periodically transfer additional signal strength data to the central unit (Z) & [0070] note tracking signal strength data over time requires receiving additional signal strength data readings);
determine a number of persons in a vicinity of the one or more wireless devices based on the additional signal strength data and the (strongly suggested) baseline signal strength profile (see at least Figure 1, item S2 & [0022-0025] note the central unit (Z) counts the number of persons in the area covered by the radio stations (1, 11-17) & [0057]), wherein the determined number of persons based, at least in part, on a drop in signal strength of the one or more wireless devices (see at least [0004] note a person causes a reduction in the additional signal strength data readings & [0064] & [0070]); and
initiate at least one action based on the determined number of persons (see at least Figure 1, item S4-S5 & [0059-0060] & [0023-0027] & [0072] & [0075]).
However, Konrad does not specifically disclose receive initial signal strength data; and establish a baseline signal strength profile based on the initial signal strength data.
 receives initial signal strength data; and establishes a baseline signal strength profile based on the initial signal strength data (see at least [0052] note the additional RSSI values are compared with a predetermined RSSI value or baseline signal strength profile & [0006] & [0012-0013] & [0043] & [0055] & [0069]).
Thus, it would have been obvious to one of ordinary skill in the art before the effectively filed invention to incorporate the features of Agrawala into Konrad.  This allows Konrad’s system to recognize the difference between signals when no intruder is present (see [0052] of Agrawala, note a predetermined RSSI value of the signal for a “no intruder in the area of interest”) to affect the radio signals and when an intruder is present, thus improving signal comparison accuracy.
Regarding claim 22, Konrad in view of Agrawala, as addressed above, teach wherein the one or more wireless devices communicate according to one of Wi-Fi, Bluetooth, Zigbee, 6LowPAN, Z-Wave, and Thread (see at least [0047] of Konrad, note WLAN & [0006] of Agrawala, note Wi-Fi & [0010-0012] of Agrawala, note Wi-Fi & [0039] of Agrawala, note Wi-Fi). 
Regarding claim 23, Konrad in view of Agrawala, as addressed above, teach wherein the one or more wireless devices comprise a plurality of wireless devices, and the computing device is one of the plurality of wireless devices (see at least [0073] of Konrad, note the central unit (Z) can be configured as a radio station (1, 11-17) & [0075] of Agrawala, note the access points can operate as monitoring points).
Regarding claim 24, Konrad in view of Agrawala, as addressed above, teach wherein the computing device is operable to access the additional signal strength data via an access point 
Regarding claim 25, Konrad in view of Agrawala, as addressed above, teach wherein the initial signal strength data comprises data indicative of radio frequency (RF) signal strength as received by the one or more wireless devices (see at least [0004] of Konrad & [0011-0013] of Konrad & [0064] of Konrad & [0006] of Agrawala & [0052] of Agrawala).
Regarding claim 27, Konrad in view of Agrawala, as addressed above, teach wherein the initial signal strength data originates from at least one operation of the one or more wireless devices unrelated to determining presence (see at least [0034] of Konrad, note simultaneous operation of the wireless radio data network & [0048] of Agrawala, note the periodically transmitted beacons are unrelated to determining presence in that they allow mobile devices to determine which access point to use).
Regarding claim 28, Konrad in view of Agrawala, as addressed above, teach wherein the determined number of persons changes is based, at least in part, on a change in signal strength (see at least [0011-0013] of Konrad & [0074] of Konrad).
Regarding claim 29, Konrad does not specifically teach wherein the at least one action comprises activating a security system.
It is known to perform various actions based on a detected presence or person. For example, Agrawala teaches a presence detection system that after determining the presence of a person, initiates at least one action comprising activating a security system (see at least [0013] & [0016] & [0027] & [0042-0043] & [0052] & [0071-0073]).

Regarding claim 31, Konrad in view of Agrawala, as addressed above, teach wherein the at least one action comprises sending an electronic communication (see at least [0072] of Konrad & [0052] of Agrawala).
Regarding claim 32, Konrad in view of Agrawala, as addressed above, teach wherein the at least one action is based on a user preference (see at least [0042-0043] of Agrawala, note preprogrammed security actions correspond to user preferences).
Regarding claim 33, Konrad in view of Agrawala, as addressed above, teach wherein the computing device is operable to perform an additional action based on a change in the determined number of persons (see at least [0023-0027] of Konrad, note the additional action could correspond to increasing or decreasing the criticality of the security situation).
Regarding claim 34, Konrad in view of Agrawala, as addressed above, teach wherein the computing device is operable to terminate the at least one action based on a change in the determined number of persons (see at least [0023-0027] of Konrad, note the security situation can be terminated when the two counts are the same).
Regarding claim 35, Konrad in view of Agrawala, as addressed above, teach wherein the computing device is operable to determine a probable location of the determined number of persons (see at least [0028] of Konrad & [0070] of Konrad & [0072] of Konrad).
Regarding claim 36, Konrad in view of Agrawala, as addressed above, teach wherein the number of persons is determined during a period of time in which people are not expected to be 
Regarding claim 40, Konrad discloses a method (see at least the abstract & Figures 1-6) comprising: 
(strongly suggested) receiving initial signal strength data from one or more wireless devices in a network, wherein each of the one or more wireless devices is in a location (see at least Figures 1-6, items 1, 11-17 and Z & [0066] note each of the radio stations (1, 11-17) transfer signal strength data to the central unit (Z) & [0070] note tracking signal strength data over time & [0069] & [0073] note the central unit (Z) can be a radio station (11-17)); 
(strongly suggested) establishing a baseline signal strength profile based on the initial signal strength data (see at least [0070] note tracking signal strength data over time requires a first or initial signal strength data reading, which can be the baseline, and subsequent or additional signal strength data readings);
receiving additional signal strength data from the one or more wireless devices in the network, wherein each of the one or more wireless devices is in the same location as when the initial signal strength data is received (see at least Figures 1-3, items 1 and 11-17, note the radio stations are stationary or fixed to the ceiling & [0004] & [0012-0013] & [0066] note each of the radio stations (1, 11-17) periodically transfer additional signal strength data to the central unit (Z) & [0070] note tracking signal strength data over time requires receiving additional signal strength data readings); 
determining a number of persons in a vicinity of the one or more wireless devices based on the additional signal strength data and the (strongly suggested) baseline signal strength profile (strongly suggested), wherein the determined number of persons is based, at least in part, on a 
initiating at least one action based on the determined number of persons (see at least Figure 1, item S4-S5 & [0059-0060] & [0023-0027] & [0072] & [0075]).
However, Konrad does not specifically disclose receive initial signal strength data; and establish a baseline signal strength profile based on the initial signal strength data.
It is known to setup a presence detection system in different ways.  For example, Agrawala teaches a presence detection system that receives initial signal strength data; and establishes a baseline signal strength profile based on the initial signal strength data (see at least [0052] note the additional RSSI values are compared with a predetermined RSSI value or baseline signal strength profile & [0006] & [0012-0013] & [0043] & [0055] & [0069]).
Thus, it would have been obvious to one of ordinary skill in the art before the effectively filed invention to incorporate the features of Agrawala into Konrad.  This allows Konrad’s system to recognize the difference between signals when no intruder is present (see [0052] of Agrawala, note a predetermined RSSI value of the signal for a “no intruder in the area of interest”) to affect the radio signals and when an intruder is present, thus improving signal comparison accuracy.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Konrad (U.S. Pub 2014/0375454) in view of Agrawala (U.S. Pub 2005/0055568) as applied to claim 21 above, and in further view of Pavlich (U.S. Pub 2016/0284186).

However, Konrad in view of Agrawala do not specifically teach an internet of things network.
It is known for wireless devices to be used in different types of networks. For example, Pavlich teaches a system wherein one or more wireless devices are part of an internet of things network (see at least Figure 1 & [0014] note signal strength & [0025] note the client device can be devices that are part of an Internet of Things network (IoT) [0026] note WLAN & [0027] & [0029]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Pavlich into Konrad in view of Agrawala.  This provides a known alternative network that can be used in place of Konrad in view of Agrawala’s network while providing predictable results.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Konrad (U.S. Pub 2014/0375454) in view of Agrawala (U.S. Pub 2005/0055568) as applied to claim 21 above, and in further view of Naqvi (U.S. Pub 2012/0300067).
Regarding claim 30, Konrad in view of Agrawala, as addressed above, teach wherein the at least one action comprises raising an alarm (see at least [0072] of Konrad & [0023-0025] of Konrad & [0052] of Agrawala, note raising an alarm & [0043] of Agrawala & [0006] of Agrawala).
However, Konrad in view of Agrawala do not specifically teach sounding an alarm.
sounds an alarm (see at least Figures 1-8E & [0049-0050] & [0027-0029]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Naqvi into Konrad in view of Agrawala.  This provides a known alternative alarm that can be used in place of, or in addition to, Konrad in view of Agrawala’s alarm while providing predictable results.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Konrad (U.S. Pub 2014/0375454) in view of Agrawala (U.S. Pub 2005/0055568) as applied to claims 21 and 27 above, and in further view of Wootton (U.S. Pub 2017/0078845).
Regarding claim 37, Konrad in view of Agrawala, as addressed above, teach the number of persons (see at least [0070-0073] of Konrad).  
However, Konrad in view of Agrawala do not specifically teach determining over a predetermined time period according to a total variance in the additional signal strength data as compared to the baseline signal strength profile.  
It is known to detect an intruder in a variety of different ways.  For example, Wootton teaches a system that detects a person or intruder by determining over a predetermined time period according to a total variance in the additional signal strength data as compared to the baseline signal strength profile (see at least the abstract & Figures 1-2 & [0100] & [0055-0061] note observation window & [0068-0072] note a statistically significant difference (i.e., the difference exceeds or meets a criteria to be considered a presence) & [0111-0116]).

Regarding claim 38, Konrad in view of Agrawala and Wootton, as addressed above, teach wherein the number of persons is determined when the total variance exceeds a predetermined threshold (see at least the abstract of Wootton & Figures 1-2 of Wootton & [0100] of Wootton & [0055-0061] of Wootton, note observation window & [0068-0072] of Wootton, note a statistically significant difference (i.e., the difference exceeds or meets a criteria to be considered a presence) & [0111-0116] of Wootton).  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Konrad (U.S. Pub 2014/0375454) in view of Agrawala (U.S. Pub 2005/0055568) as applied to claim 21 above, and in further view of Habib (U.S. Pub 2011/0063110).
Regarding claim 39, Konrad in view of Agrawala do not specifically teach wherein the determined number of persons is associated with a probability.  
It is known to associate a probability or likelihood with a determined presence.  For example, Habib teaches a presence detection system wherein a determined presence is associated with a probability (see at least the abstract & Figures 1 and 4-6 & [0033-0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Habib into Konrad in view of Agrawala.  This provides the ability to determine the likelihood of an intruder, and reduce false alerts while being able to deescalate an alarm.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687